410 F.3d 597
Corazon Martin LIMON, Petitioner,v.Alberto GONZALES, Attorney General,* Respondent.
No. 03-71896.
United States Court of Appeals, Ninth Circuit.
June 3, 2005.

David Ndudim, Esq., Law Offices of David Ndudim, Sacramento, CA, for Petitioner.
Ronald E. LeFevre, Chief Counsel, Office of the District Counsel, Department of Homeland Security, San Francisco, CA, Christopher C. Fuller, Lyle D. Jentzer, Esq., U.S. Department of Justice, Civil Div./Office of Immigration Lit., Washington, DC, for Respondent.
Before HAWKINS, McKEOWN and CLIFTON, Circuit Judges.

ORDER

1
Respondent's Motion to Rescind Decision and Remand to the Board of Immigration Appeals is GRANTED. The Opinion filed on April 19, 2005, and cited at 404 F.3d 1143 (9th Cir.2005), is withdrawn and may not be cited as precedent by or to this court or any district court of the Ninth Circuit.



Notes:


*
 Alberto Gonzales is substituted for his predecessor, John Ashcroft, as Attorney General of the United States, pursuant to Fed. R.App. P. 43(c)(2)